Citation Nr: 1211420	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  06-28 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to March 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for the above-referenced claim.  

In August 2008, the Veteran testified before the undersigned Acting Veterans Law Judge during a Travel Board hearing held at the RO.  A transcript of that hearing has been associated with the claims file.  

In June 2009, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for further development and adjudicative action.  In a September 2011 Supplemental Statement of the Case (SSOC), the RO/AMC affirmed the determination previously entered.  The case was then returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, an additional remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).

The Veteran essentially claims that his current low back disorder is related to an in-service injury.  Currently, the claims file includes multiple medical opinions regarding whether the Veteran's current low back disorder is related to his military service.  After reviewing these opinions, however, the Board finds that the medical opinions currently of record are inadequate with which to decide the Veteran's claims.  Specifically, the Veteran underwent a private medical assessment in December 2006 in conjunction with his claim for Social Security benefits, at which time the private physician G.G.M., M.D. noted that the Veteran injured his back during his military service in Vietnam.  Thereafter, Dr. G.G.M. provided sworn testimony in January 2007 and essentially opined that the Veteran's low back disorder was a chronic, lifelong condition that probably preexisted service for several years.  Additionally, the claims file includes an undated opinion from the Veteran's private chiropractor, W.E.B., B.S, D.C., in which the medical professional opined that the Veteran's low back pain was the result of past trauma many years prior.  While the January 2007 and undated private opinions appear to relate the Veteran's current low back disorder to a remote trauma, trauma the Veteran alleges to have occurred during his military service, these opinions are inadequate with which to decide the Veteran's claim, as they are not definitive, are speculative and/or are not supported by any clinical data or a medical rationale.  See generally, Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship); Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  

Here, the Board notes that the Veteran was provided with a VA examination to assess the etiology of his claimed low back disorder in September 2006.  Following a clinical examination, and brief review of the claims file, the VA examiner opined that it was less likely as not that the Veteran's current low back disorder was related to his documented in-service low back symptomatology.  However, the Board finds that the VA examiner's opinion is also inadequate because it does not take into account the Veteran's competent lay statements regarding a continuity of low back symptomatology following his separation from the military.  See 38 C.F.R. § 3.303(a); Buchanan v. Nicholson, 451 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Additionally, the Board finds the September 2006 VA opinion to be flawed, as it does not take into account or discuss the favorable private opinions of record; thus, the September 2006 VA opinion does not constitute a detailed and comprehensive analysis of all of the medical evidence of record.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

In light of the foregoing, the Board finds that additional development is needed in this case.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering a medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Given that the medical opinions and supporting clinical data of record are inadequate with which to decide the Veteran's claim, the Board finds that an additional medical examination and opinion must be obtained so that all of the medical evidence can be properly considered and an appropriate medical examiner can provide a contemporaneous examination and opinion as to the nature and etiology of the Veteran's current low back disorder.

Additionally, the Board notes that the private medical records associated with the Veteran's private chiropractic care have not been associated with the claims file.  These records may prove beneficial in deciding the Veteran's claim.  Thus, the RO/AMC should endeavor to obtain any additional private and/or VA medical records that are not already of record and associated any outstanding records with the claims file.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and his representative and request they furnish the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his low back disorder.  After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated with the claims folder.  

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his attorney.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and notice that the Veteran is ultimately responsible for providing the evidence.  Associate all documents obtained with the claims file.

2.  Then, the RO/AMC shall schedule the Veteran for a VA examination for an opinion as to the nature and etiology of the claimed low back disorder.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner shall be conducted at this time, and included in the examination report.

The examiner is asked to identify all low back disorders found to be present.  For any and all current diagnoses made, the examiner  must opine whether it is at least as likely as not that any diagnosed low back disorder is etiologically related to the Veteran's military service, to include any low back symptomatology or injuries documented in the Veteran's service treatment records.  
In providing this opinion, the examiner must consider and discuss the Veteran's competent reports as to the onset and continuity of low back symptomatology since service. 

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusion.  In providing the requested opinion, the examiner must consider and reconcile any additional opinions and diagnoses of record or any contradictory evidence regarding the above.  If the examiner is unable to provide an opinion without resort to mere speculation, he or she should so indicate and explain why an opinion cannot be reached.

3.  Upon completion of the above, the RO shall re-adjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the Veteran and his attorney should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


